Citation Nr: 1002695	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-04 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Whether pension benefits were correctly adjusted, effective 
January 1, 2006, and May 1, 2006, based on income.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1964 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 administrative 
decision, which adjusted the Veteran's entitlement to VA 
pension benefits to $630 per month, as of January 1, 2006, 
and $567 per month, as of May 1, 2006.


FINDINGS OF FACT

1.  Effective December 1, 2005, the maximum allowable income 
for a Veteran with no dependents was $10,579.

2.  In December 2005, the Veteran began receiving $295.50 per 
month from the Social Security Administration (SSA).  In 
March 2006, the Veteran began receiving $358.50 per month 
from the SSA.


CONCLUSION OF LAW

The Veteran's pension benefits were correctly adjusted, 
effective January 1, 2006, and May 1, 2006, based on income.  
38 U.S.C.A. §§ 1521 (West 2002); 38 C.F.R. § 3.23, 3.271, 
3.272 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
However, the VCAA does not apply to all types of claims.  For 
example, in Barger v. Principi, 16 Vet. App. 132 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the 
statute at issue in this appeal is not found in Chapter 51.  
Thus, because the law as mandated by statute, and not the 
evidence, is dispositive of this particular claim, the VCAA 
is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

Nonetheless, in March 2006 and May 2006 notices letters 
regarding the proposal to reduce the Veteran's monthly 
pension, and the August 2006 administrative decision, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate his claim, as well as 
what information and evidence he needed to submit.  The 
administrative decision specifically directed the Veteran to 
submit new information regarding changes in recurring medical 
expenses.  The Veteran was then issued a statement of the 
case (SOC) in December 2006.  Under these circumstances, even 
if VCAA were held to apply, the Board finds that any 
deficiency in providing notice pursuant to the VCAA is 
harmless error.

The Board notes that the claims file does not contain copies 
of the actual SSA reports that were used by the RO to 
calculate the Veteran's income.  However, the relevant 
information from these reports was recorded in the March 2006 
and May 2006 notice letters, the August 2006 administrative 
decision, and the December 2006 SOC.  The Veteran has at no 
time indicated that the SSA income listed in these documents 
was inaccurate.  Thus, the Board finds that a remand to 
obtain copies of the actual SSA reports is not necessary.  

The record also reflects that the Veteran was afforded ample 
opportunity to submit updated income information, a report of 
updated unreimbursed medical expenses, or information 
regarding his SSA benefits.  Nevertheless, the Veteran failed 
to submit any new evidence with regard to these matters.  As 
such, the Board must proceed to adjudicate the matter based 
on the information of record.



II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a Veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the Veteran's willful misconduct.

38 C.F.R. § 3.3 further provides that basic entitlement to 
pension exists if a Veteran served in the active military, 
naval, or air service for 90 days or more during a period of 
war; or served in the active military, naval, or air service 
during a period of war and was discharged or released from 
such service for a service-connected disability; or served in 
the active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. 
§ 3.3(a)(3) (2009).

Income eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the Veteran's annual 
family countable income from the maximum annual pension rate 
applicable to the Veteran's circumstances.  38 U.S.C.A. § 
1521(a) (West 2002); Martin v. Brown, 7 Vet. App. 196, 198 
(1994).

In determining annual income for nonservice-connected pension 
benefits, all payments of any kind or from any source, 
including salary, retirement or annuity payments, or similar 
income shall be included.  38 U.S.C.A. § 1503(a) (2009).  
Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received except for listed exclusions.  38 C.F.R. § 3.271 
(2009).  Retirement income is not specifically excluded under 
38 C.F.R. § 3.272 (2009).  Such income is therefore included 
as countable income.

Basic entitlement to such pension exists if, among other 
things, the Veteran's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 
(2009).  38 U.S.C.A. § 1521(a), (b) (West 2002); 38 C.F.R. 
§ 3.3(a)(3) (2009).  The MAPR is published in Appendix B of 
VA Manual M21-1 (M21-1) and is to be given the same force and 
effect as published in VA regulations.  38 C.F.R. § 3.21 
(2009).  

In a November 2001 rating decision, the Veteran was awarded 
VA pension benefits, effective May 2001.  In the notice 
letter for this determination, he was advised that his rate 
of VA pension depends on his income, and that he must notify 
VA immediately if his income or net worth change. 

In March 2006, the RO advised the Veteran that it had 
received information from SSA indicating that he had been 
receiving benefits from that agency.  Specifically, the 
Veteran was entitled to SSA benefits of $284.20 per month in 
November 2005 and $295.50 per month in December 2005.  The 
Veteran was advised that the receipt of these benefits would 
result in a reduction of his VA pension benefits, effective 
January 2006.  In a May 2006 letter, the RO again advised the 
Veteran that it had received information from SSA indicating 
that he had been receiving benefits from that agency.  
Specifically, the Veteran was entitled to SSA benefits of 
$284.20 per month in November 2004, $295.50 per month in 
December 2005, and $358.50 per month in March 2006.  The 
Veteran was advised that the receipt of these benefits would 
result in a further reduction of his VA pension benefits, 
effective May 2006.  

In an August 2006 letter, the RO notified the Veteran that 
his pension benefits were being reduced, as previously 
proposed, to $630 per month, effective January 1, 2006, and 
$567 per month, effective May 1, 2006.  The Veteran was 
advised that his medical expenses could be used to reduce his 
countable income.  

Payments of VA pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. § 1521.  As 
discussed above, the rates of improved pension benefits are 
published in tabular form in appendix B of Veterans Benefits 
Administration Manual M21-1 (M21-1), and are given the same 
force and effect as if published in the Code of Federal 
Regulations.  38 C.F.R. § 3.21.  The maximum allowable rate 
for a Veteran with no dependents was $10,579, effective 
December 1, 2005.  See M21-1, part I, Appendix B.

With regard to the December 2005 SSA income of $295.50 per 
month, the Board notes that the $10,579 statutory limit 
effective December 1, 2005, equates to $881.58 per month.  
Subtracting the Veteran's December 2005 SSA income of $295.50 
from $881.58 affords the Veteran a pension payment of $586.08 
per month.  

However, the Board notes that medical expenses in excess of 
five percent of the MAPR, which have been paid, may be 
excluded from an individual's income for the same 12-month 
annualization period to the extent they were paid.  See 38 
C.F.R. § 3.272(g)(2)(iii) (2009).  Five percent of the MAPR 
rate effective December 1, 2005, is $528.  According to 
38 C.F.R. § 3.262(l), any unreimbursed amounts which have 
been paid within the calendar year for the unusual medical 
expenses, regardless of the year the indebtedness was 
incurred, will be excluded from the amount of the claimant's 
annual income.  The term "unusual" means excessive and 
generally is defined as exceeding five percent of the 
claimants' reported annual income. 38 C.F.R. § 3.262(l)(4) 
(2009).  Excluding $534 per year or $44.50 per month (the 
remaining of $1,062 in the Veteran's medicare premiums minus 
5 percent of the 2005 MAPR) from the Veteran's income, the 
Veteran's monthly pension rate would be reduced to $630.58 
per month, or rounded down to the nearest whole dollar 
amount, $630 per month.  38 C.F.R. § 3.29 (2009).

With regard to the March 2006 SSA income of $358.50 per 
month, the Board notes that, subtracting the Veteran's March 
2006 SSA income of $358.50 from $881.58 affords the Veteran a 
pension payment of $523.08 per month.  Excluding $534 per 
year or $44.50 per month (the remaining of $1,062 in the 
Veteran's medicare premiums minus 5 percent of the 2005 MAPR) 
from the Veteran's income, the Veteran's monthly pension rate 
would be reduced to $567.58 per month, or rounded down to the 
nearest whole dollar amount, $567 per month.  38 C.F.R. § 
3.29 (2009).

The Board notes that the Veteran indicated in his September 
2006 notice of disagreement (NOD) that he would be submitting 
evidence showing that his medical expenses were much higher 
than had been considered by the RO.  However, as the Veteran 
has had ample opportunity to submit such evidence and has yet 
to do so, the Board must adjudicate the claim based on the 
evidence as it has been represented to the Board. 

The Board is very sympathetic to any financial hardships the 
Veteran may have suffered as a result of the adjustment of 
his VA pension benefits.  However, the Board is, nonetheless, 
bound by the laws enacted by Congress, the regulations of the 
Department, and the instructions of the Secretary.  38 
U.S.C.A. § 7104(c) (West 2006).  As such, due to the change 
in the Veteran income as a result of SSA payments in 2005 and 
2006, the Veteran is not legally entitled to VA pension 
benefits exceeding $630, effective January 2006, or VA 
pension benefits exceeding $567, effective May 2006.  Thus, 
his claim must be denied.




ORDER

Pension benefits were correctly adjusted, effective January 
1, 2006, and May 1, 2006, based on income. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


